Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00384-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                  Desiree Renee GOMEZ,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 542323
                         Honorable John Longoria, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order granting
appellee’s motion to suppress is REVERSED. This case is REMANDED for further proceedings.

       SIGNED March 13, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice